                 IN THE UNITED STATES DISTRICT COURT
                                                                          FILED
                     FOR THE DISTRICT OF MONTANA                            NOV 2 7 2019
                          MISSOULA DIVISION                              Clerk, U.S. District Court
                                                                           District Of Montana
                                                                                 Missoula

 UNITED STATES OF AMERICA,                           CR 19- 31- M-DLC

                      Plaintiff,

 vs.                                                       ORDER

 JASON L. MATHENY,

                      Defendant.


       This Court sentenced Defendant Jason L. Matheny on November 22, 2019.

The Court has since become aware that it erroneously failed to order the priority of

payment for restitution victims.

       Accordingly, IT IS ORDERED that an amendment judgment shall be

prepared and filed. The amended judgment shall provide that individual victims

shall be made whole before payment is made to any insurer.

       DATED this ~      day of November, 2019.




                                             Dana L. Christensen, Chief Judge
                                             United States District Court




                                         1
